IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT FRASER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4584

REEMPLOYMENT
ASSISTANCE     APPEALS
COMMISSION AND EAST
COAST RESTAURANTS,

      Appellees.


_____________________________/

Opinion filed August 9, 2016.

An appeal from an order from the Reemployment Assistance Appeals
Commission.
Frank E. Brown, Chairman.


Robert Fraser, pro se.

Norman A. Blessing, General Counsel, Amanda L. Neff, Executive Senior Attorney,
Tallahassee, for Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.